Citation Nr: 0825217	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for anxiety 
disorder/major depressive disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema (claimed as lung 
condition to include as due to exposure to mosquito 
repellant, gas, and/or asbestosis).  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from January 1943 through 
October 1945 and again from October 1947 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from April 2002 and August 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran testified before the undersigned at a Travel 
Board hearing in Louisville, Kentucky in June 2008.  A 
transcript of this hearing is associated with the claims 
folder.  Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007), the undersigned Veterans Law Judge 
has granted a motion for advancement on the docket in this 
case.


FINDINGS OF FACT

1.  There is no competent evidence of an anxiety disorder or 
major depressive disorder in service and no competent medical 
evidence of a current anxiety disorder or major depressive 
disorder.  

2.  There is no competent evidence of a back disorder in 
service and no competent medical evidence of a current back 
disorder.  

3.  There is no evidence of COPD or emphysema in service and 
no competent medical evidence linking the veteran's current 
COPD and emphysema with his periods of service.

4.  The veteran did not engage in combat with the enemy.  

5.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  Service connection for anxiety disorder/major depressive 
disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, (2007).

2.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for COPD and emphysema is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that an 
anxiety disorder/major depressive disorder, back disorder, 
COPD with emphysema, and PTSD are related to his service with 
the United States Army from January 1943 through October 1945 
and again from October 1947 to October 1951.  The veteran has 
made several allegations with regard to his service including 
the following:  1) in a September 1999 PTSD questionnaire the 
veteran stated that he was shot in the left shoulder in North 
Africa while in service; 2) in a May 2003 statement the 
veteran stated that he received shrapnel wounds while serving 
in Northern Italy during World War II in 1945; and, 3) in a 
September 2000 VA outpatient treatment report the veteran 
reported seeing five or six dead bodies stacked on top of one 
another while serving in Belgium.  Specifically, with regard 
to the claim for service connection for a lung disorder the 
veteran has stated that he was exposed to several harmful 
substances in service including mosquito repellant, gas, and 
asbestos.  

Factual Background

A brief review of the history of this appeal is as follows.  
While most of the veteran's service medical records are 
unavailable, the veteran's October 1945 separation 
examination, October 1947 entrance examination, and October 
1951 separation examination reports are of record.  The 
October 1945 and October 1947 examination reports showed 
normal lungs, normal psychiatric evaluations, and no 
musculoskeletal defects.  The October 1951 separation 
examination also shows a normal spine, lungs and chest, and 
psychiatric system.    

Approximately 50 years after his discharge from service, the 
veteran submitted a claim for service connection for the 
above claimed disorders.  VA outpatient treatment reports 
show that the veteran was diagnosed with PTSD in September 
2000.  This report also shows periods of depression but notes 
that these periods of depression did not last long enough to 
qualify as major depressive disorder.  The September 2000 
report also shows that there was decreased range of motion of 
the back while bending over secondary to recent hernia 
surgery but reported no deformity of the back.  VA outpatient 
treatment records also show a diagnosis of breathing 
problems/emphysema as early as 1989.  



Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service- connected. See 38 C.F.R. § 3.310.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as depression 
or PTSD, becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

	1.  Anxiety Disorder/Major Depressive Disorder

In this case, the Board finds that service connection for 
anxiety disorder/major depressive disorder is not in order.  
There is no evidence of a diagnosis of anxiety disorder/major 
depressive disorder in the claims folder.  As above, VA 
outpatient treatment reports show that the veteran was 
diagnosed with PTSD in September 2000.  This report also 
shows periods of depression but notes that these periods or 
depression did not last long enough to qualify as major 
depressive disorder.  While there is a diagnosis of PTSD 
there is no diagnosis of anxiety disorder/major depressive 
disorder.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, there is no indication of psychiatric 
problems during service.  The veteran's claim for service 
connection implicitly includes the assertion that he has 
anxiety disorder/major depressive disorder, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of anxiety 
disorder/major depressive disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

	2.  Back Disorder

In this case, the Board finds that service connection for a 
back disorder is not in order.  There is no evidence of a 
diagnosis of a back disorder in the claims folder.  As above, 
a September 2000 VA outpatient treatment report shows that 
there is decreased range of motion of the back while bending 
over secondary to recent hernia surgery but reported no 
deformity of the back.  However, there is no indication of 
back disorder.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, there is no indication of a back 
disorder in service.  The veteran's claim for service 
connection implicitly includes the assertion that he has a 
back disorder, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a back disorder or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

	3.  COPD and Emphysema 

In this case, the Board finds that service connection for 
COPD and emphysema is not in order.  The veteran's service 
medical records are negative for any diagnosis or any 
indication of COPD/emphysema or any other disorder of the 
lungs.  Also, there is no indication in the service records 
that the veteran was ever exposed to mosquito repellant, gas, 
or asbestos in service.  

The first indication of breathing problems in the claims 
folder is 1989, approximately 38 years after service.  
Specifically, during a September 1990 VA examination the 
veteran reported being diagnosed with a "breathing problem" 
and "touch of emphysema" in 1989.  During that examination 
the veteran also stated that he had used tobacco, 
approximately 1 pack per day for the past 65 years.   
  
Given the evidence of record, the Board finds that service 
connection for COPD/emphysema is not warranted.  First, as 
discussed above, there is no indication that the veteran was 
ever exposed to mosquito repellant, gas, or asbestos in 
service.  With regard to that claimed asbestos exposure, the 
Board is aware that VA has acknowledged that a relationship 
exists between asbestos exposure and the development of 
certain diseases, which may occur 10 to 45 years after 
exposure.  Inhalation of asbestos fibers can produce fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (b).  Assuming, for the sake 
of argument, that the veteran was exposed to asbestos in 
service, there is no evidence that his currently diagnosed 
COPD/emphysema is related to that claimed exposure.

The veteran's statements regarding the history of his 
exposure to mosquito repellant, gas, and asbestos are driven 
by his desire for compensation based on service incurrence.  
When the veteran was first diagnosed with breathing problems 
in 1989 he did not report a history these exposures, rather 
he reported a history of tobacco use for the past 65 years.  
It was only after he submitted a claim for service connection 
in July 2002 that the veteran alleged exposure to such 
chemicals.  The assertion that the veteran contracted 
COPD/emphysema as the result of exposure to such chemicals 
therefore is purely speculative and unsupported by any 
medical opinion.  Finally, there is a lapse of many years 
between the veteran's separation from service in 1951 and the 
first documentation of breathing problems in 1989.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Considering the veteran's 65 year 
history of tobacco use, the lapse of time does not favor his 
claim.

The veteran's claim for service connection implicitly 
includes the assertion that his COPD/emphysema is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between these disorders and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  As it is less likely than 
not that the veteran's COPD/emphysema is related to service, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

        

4.  PTSD

Review of the record reveals that the veteran was diagnosed 
with PTSD in September 2000.  The next question, then, is 
whether the alleged in-service stressors actually occurred.  
Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).  The Board emphasizes that although 
medical evidence appears to relate the diagnosis of PTSD to 
in-service stressors, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

The veteran's service records reflect active service from 
January 1943 through October 1945 and again from October 1947 
to October 1951 in the United States Army.  Service personnel 
records reflect no receipt of combat- related award or 
citation and no designation of participation in a combat 
campaign.

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

As above, the veteran has made several allegations with 
regard to his service, including the following:  1) the 
veteran stated that he was shot in the left shoulder in North 
Africa during service; 2) the veteran stated that he received 
shrapnel wounds while serving in Northern Italy during World 
War II in 1945; 3) the veteran reported seeing five or six 
dead bodies stacked on top of one another while serving in 
Belgium.  

In a January 2008 United States Armed Services Center for 
Research of Unit Records (USASCURR) Coordinator Review, the 
reviewer noted that the veteran's AGO Form 53-55 reflected 
active duty service from January 1943 to October 1945 and 
indicated a military occupational specialty of Guard 
Patrolman, 522.  The AGO Form 53-55 also indicated that her 
served in North Africa from December 1943 to January 1994.  
The veteran's Separation Qualification Record indicated that 
he was a cook for 12 months between January 1943 and October 
1945.  The examiner also reviewed the veteran's available 
service medical records which indicated that he was assigned 
to the XXII Tactical Air Command and treated for a venereal 
disease in December 1944.  The examiner noted that the 
veteran reported contracting a venereal disease in 1944 
during the October 1947 enlistment examination but did not 
mention any shrapnel wounds or being shot in the arm during a 
previous period of service.  The October 1947 examination 
report indicated that the veteran's prior military 
occupational specialty as Guard which is consistent with 
previous military documents.  

The reviewer noted that while VA has a heightened duty to 
assist in this case due to several missing service medical 
records, the information provided by the veteran is not 
consistent with the evidence of record and does not meet the 
criteria for further development through USASCURR.  Based on 
the inconsistency of the record and lack of credible evidence 
the reviewer could not confirm that the case met the criteria 
for a verifiable PTSD stressor.  Subsequently, in a January 
2008 memorandum the RO noted all actions taken to verify the 
veteran's stressors and formally found that there was not 
enough information to corroborate the veteran's claimed 
stressors.    

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  The January 2008 USASCURR Coordinator 
Review noted the veteran's MOS during service and pointed out 
that while the veteran reported a venereal disease during his 
October 1947 enlistment examination for his second period of 
service he did not report being shot.  Furthermore, the 
January 2008 memorandum provides an exhaustive list of 
efforts made by VA to corroborate the veteran's stressors.    
Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressors, and 
the lack of a diagnosis of PTSD linked by medical evidence to 
confirmed stressful events in service, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) and 
other applicable laws and regulations have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).
 
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2001 and April 2003.  A subsequent 
letter was sent in July 2006 and the case was readjudicated 
in a December 2006 statement of the case and January 2008 
supplemental statement of the case.  The July 2006 letter 
contained the rating criteria and effective date provisions 
that are pertinent to the appellant's claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  
  
VA has obtained all available service medical and personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the Board.  While all of the veteran's service medical 
records could not be located, the RO made several attempts to 
obtain these records and ultimately found that they were 
partially unavailable as described in a December 2006 
memorandum.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  In fact, in July 2006 correspondence the veteran 
wrote that he had no further evidence to submit.  

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, there is no competent evidence of anxiety 
disorder/major depressive disorder or a back disorder.  There 
is also no competent evidence that suggests a causal link 
between the veteran's current COPD/emphysema and any incident 
of active duty.  Indeed, in view of the 38 year gap between 
the veteran's diagnosis of breathing problems and active duty 
and the absence of a lung disorder in service, relating the 
veteran's current COPD/emphysema to his service would be 
entirely speculative, especially given his 65 plus years of 
tobacco use.  Therefore, there is no duty to provide an 
examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra. 
  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

  
ORDER

Service connection for anxiety disorder/major depressive 
disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for chronic obstructive pulmonary disease 
(COPD) and emphysema (claimed as lung condition to include as 
due to exposure to mosquito repellant, gas, and/or 
asbestosis) is denied.  

Service connection for PTSD is denied.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


